DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims priority to 16/448,415 filed on 06/21/2019 as a divisional application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 was filed on the filing date of this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rectangular cross-section” of claim 3 and the “triangular cross-section” of claim 4f must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teng et al. (“Complex-Coupled DFB Laser Using a Buried SiO2 Grating”)1, hereafter Teng.
Regarding claim 1, Teng discloses a method of forming a laser (Title; Abstract; Sec. II. Paras. 1 and 2), comprising: forming (Sec. II Para. 1 “The structure was grown by low-pressure MOCVD”), on a substrate (Sec. II Para. 1 “an S-doped InP substrate”), a first epitaxial part of the laser comprising at least an active region layer (Sec. II Para. 1 “The laser active region consists of four 1% compressively strained In0.76Ga0.24As0.85P0.15 quantum wells with a thickness of 5 nm and lattice-matched In0.76Ga0.24As0.52P0.48 barriers with a thickness of 10 nm and a bandgap of 1.24 µm in wavelength”) surrounded by first and second waveguide layers (Sec. II Para. 1 “It is sandwiched by 70-nm-thick In0.76Ga0.24As0.52P0.48 inner confinement layers and 80-nm-thick In0.82Ga0.18As0.39P0.61 outer confinement layers with a bandgap of 1.15 µm in wavelength”); forming a dielectric layer over the first epitaxial part (Sec. II Para. 1 “The sample was then coated with a 50-nm-thick SiO2 film by plasma-enhanced chemical vapor deposition”); patterning two or more mask openings within the dielectric layer (Sec. II Para. 1 “Laser holographic patterning and reactive ion etching was used to generate grating patterns with a period of 240 nm and
window openings of 120 nm wide in the SiO2 film across the wafer.”), the mask openings extending normal to a light-propagation direction of the laser and are spaced apart in the light-propagation direction of the laser (Sec. II Para. 1 “Laser holographic patterning and reactive ion etching was used to generate grating patterns with a period of 240 nm and window openings of 120 nm wide in the SiO2 film across the wafer.”); and forming, in the mask openings using selective area epitaxy, a second epitaxial part of the laser comprising a refractive grating comprising three-dimensional nano-stripes (Sec. II para. 1 “The sample was then loaded into the MOCVD reactor for InP top waveguide layer regrowth. The grating patterned sample was first annealed in the flow of TBP for 5 min at 610 C to desorb the surface oxide prior to growth. The following InP growth was done by the ELO method at a growth temperature of 610 C and pressure of 100 mbar”’; See also Sec. II Para. 2).
Regarding claim 3, Teng further discloses the three-dimensional nano-stripes comprise rectangular cross-sections (Fig. 1 where the InP is formed between the SiO2 grating).
Regarding claim 5, Teng further discloses the mask openings align with a center of the nano- stripes (Fig. 1 element p-InP and SiO2 grating; Sec. II Para. 1).
Regarding claim 6, Teng further discloses the active layer region, first and second waveguide layers, and three-dimensional refractive grating are formed of III-V semiconductors (Sec II Para. 1).
Regarding claim 8, Teng further discloses the dielectric layer is formed of SiO2 (Fig. 1 element SiO2 grating).
Regarding claim 14, Teng further discloses the nano-stripes extend beyond the edges of the mask openings in the light propagation direction (Fig. 1 element p-InP).
	Regarding claim 15, Teng further discloses the nano-stripes comprise surfaces facing away from the active region that are atomically smooth (Sec. II Para. 2; The Office notes that in [0019] of the published application applicant admits that the use of epitaxy lateral overgrowth results in atomically smooth surfaces).
Regarding claim 16, Teng further discloses using selective area epitaxy comprises using metalorganic vapor-phase epitaxy (Abstract; “Metal-organic chemical vapor deposition” is another name for “metalorganic vapor-phase epitaxy”).
Regarding claim 18, Teng further discloses the use of selective area epitaxy forms the nano- stripes without etching or milling, resulting in atomically smooth surfaces on the nano- stripes (Sec. II Para. 2; The Office notes that in [0019] of the published application applicant admits that the use of epitaxy lateral overgrowth results in atomically smooth surfaces).
Regarding claim 19, Teng further discloses a method of forming a laser heterostructure (Title; Abstract; Sec. II. Paras. 1 and 2), comprising: performing a first epitaxial run in which a first part of the laser heterostructure is grown in an unpatterned manner (Sec. II Para. 1), the first part comprising an active region layer (Sec. II Para. 1 “The laser active region consists of four 1% compressively strained In0.76Ga0.24As0.85P0.15 quantum wells with a thickness of 5 nm and lattice-matched In0.76Ga0.24As0.52P0.48 barriers with a thickness of 10 nm and a bandgap of 1.24 µm in wavelength”) surrounded by first and second waveguide layers (Sec. II Para. 1 “It is sandwiched by 70-nm-thick In0.76Ga0.24As0.52P0.48 inner confinement layers and 80-nm-thick In0.82Ga0.18As0.39P0.61 outer confinement layers with a bandgap of 1.15 µm in wavelength”); interrupting the first epitaxial run to deposit a dielectric mask over an upper layer of the first part (Sec. II Para. 1 “The sample was then coated with a 50-nm-thick SiO2 film by plasma-enhanced chemical vapor deposition”), the mask comprising openings extending normal to a light-propagation direction of the laser heterostructure and are spaced apart in the light-propagation direction of the laser heterostructure (Sec. II Para. 1 “Laser holographic patterning and reactive ion etching was used to generate grating patterns with a period of 240 nm and window openings of 120 nm wide in the SiO2 film across the wafer.”); and performing a second epitaxial run in which selective area epitaxy is used to form a second part of the laser heterostructure, the second part comprising three-dimensional nano-stripes formed in the openings (Sec. II para. 1 “The sample was then loaded into the MOCVD reactor for InP top waveguide layer regrowth. The grating patterned sample was first annealed in the flow of TBP for 5 min at 610 C to desorb the surface oxide prior to growth. The following InP growth was done by the ELO method at a growth temperature of 610 C and pressure of 100 mbar”’; See also Sec. II Para. 2).
Regarding claim 20, Teng further discloses the first and second parts of the laser heterostructure are formed of III-V semiconductors (Fig. 1; Sec. II Para. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Makino (US 6026110)2, hereafter Makino.
Regarding claim 2, Teng does not explicitly disclose the three-dimensional nano-stripes comprise trapezoidal cross-sections. However, Makino discloses the three-dimensional nano-stripes comprise trapezoidal cross-sections (claim 6). The advantage is to control the modal index coupling independently from the modal gain coupling based on the shape (col. 3 ll. 55-59). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with the three-dimensional nano-stripes comprise trapezoidal cross-sections as disclosed by Makino in order to control the modal index coupling independently from the modal gain coupling based on the shape. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Bochert et al. (US 5953361), hereafter Bochert.
Regarding claim 4, Teng does not explicitly disclose the three-dimensional nano-stripes comprise triangular cross-sections. However, Bochert discloses the three-dimensional nano-stripes comprise triangular cross-sections (Fig. 1 element 5). The advantage, as is known in the art, is to control the modal index coupling independently from the modal gain coupling based on the shape. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with the three-dimensional nano-stripes comprise triangular cross-sections as disclosed by Bochert in order to control the modal index coupling independently from the modal gain coupling based on the shape.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teng.
Regarding claim 7, Teng does not explicitly disclose the III-V semiconductors are selected from a group consisting of AlGaInN, AlGaInAs, AlGaInP, and AlGaInSb. However, the Office takes Official Notice that III-V semiconductors are selected from a group consisting of AlGaInN, AlGaInAs, AlGaInP, and AlGaInSb for laser devices are well known in the art. The advantage is to control the output wavelength while balancing other considerations such as crystallinity and lattice matching. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with the III-V semiconductors are selected from a group consisting of AlGaInN, AlGaInAs, AlGaInP, and AlGaInSb as is known in the art in order to control the output wavelength while balancing other considerations such as crystallinity and lattice matching and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Li et al. (CN 108220614)3, hereafter Li.
Regarding claim 9, Teng does not explicitly disclose forming an electron blocking layer between one of the first and second waveguide layers and the dielectric layer. However, Li discloses an electron blocking layer between one of the first and second waveguide layers and the dielectric layer (Fig. 5 element L6 is between the upper waveguide L7 and the Bragg grating structure L3). The advantage of electron blocking layers, as is known in the art, is to better confine carriers to the active region. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with an electron blocking layer between one of the first and second waveguide layers and the dielectric layer as disclosed in Li in order to better confine carriers to the active region.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Shoji et al. (US 2002/0039375 A1), hereafter Shoji.
Regarding claim 10, Teng further discloses forming a conductive cover layer over the nano-stripes, the cover filling in gaps between the nano-stripes (Fig. 1 element p-InP). Teng does not explicitly disclose the covering layer having a different refractive index than the refractive grating. However, Shoji discloses the covering layer having a different refractive index than the refractive grating (Fig. 4(a) element 3; Fig. 4(c) lower refractive index sections). The advantage is to improve the stability and the single mode operation ([0047]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with the covering layer having a different refractive index than the refractive grating as disclosed by Shoji in order to improve the stability and the single mode operation.
Regarding claim 11, Shoji, for the same reasons outlined above, further discloses the conductive cover layer has a lower refractive index than that of the refractive grating (Fig. 4(c)).
Regarding claim 12, Teng further discloses the current blocking layer is a dielectric layer (Fig. 1 element SiO2). Shoji, for the same reasons outline above, further discloses the conductive cover layer is in contact with the current blocking layer (Fig. 4(a) element 3 and 4).
Regarding claim 13, Teng in view of Shoji do not explicitly disclose the conductive cover layer is formed of ITO. However, the Office takes Official Notice that ITO is a well known material for covering layers in the laser arts. The advantage is to provide a covering layer that is transparent to the light in the cavity. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Teng in view of Shoji with the conductive cover layer is formed of ITO as is known in the art in order to provide covering layer that is transparent to the light in the cavity and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Ro et al. (US 6242326 B1), hereafter Ro.
Regarding claim 17, Teng does not explicitly disclose using selective area epitaxy comprises using molecular beam epitaxy. However, Ro discloses MOCVD and molecular beam epitaxy for selective area epitaxy are known alternatives (col. 2 ll. 23-27). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with using selective area epitaxy comprises using molecular beam epitaxy as disclosed by Ro, since the Court has held simply substituting one known technique (MOCVD) for another known technique (MBE) to obtain predictable results (known alternatives) requires only ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        09/28/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Non-Patent Literature Documents Cite No. 5 in the IDS filed 08/30/2021.
        2 U.S. Patents Cite No. 9 in the IDS filed 08/30/2021.
        3 Foreign Patent Documents Cite No. 1 in the IDS filed 08/30/2021.